ORDER

PER CURIAM.
Dei Lucrii, LLC appeals the judgment of the trial court denying confirmation of a *220tax sale involving real property identified as parcel 172-166-534 offered for sale by the City of'St. Louis Collector of Revenue and originally belonging to McKinley Stephens and Theresa Stephens, We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b). .